In re Zamanian, Bahram, M.D.; Bahram Zamanian Medical Corp.; — Plaintiffs); ap*1099plying for supervisory and/or remedial writ; to the Court of Appeal, Fourth Circuit, No. 94CW-2435; Parish of Orleans, Civil District Court, Div. “E”, No. 93-11083.
Granted in part; denied in part. Judgment of the court of appeal is reversed insofar as it rescinded the trial judge’s order permitting discovery and ordered the trial judge to conduct an in-camera inspection of the documents in question. Judgment of the trial court is reinstated. Otherwise, denied.
VICTORY, J., not on panel.